DETAILED ACTION
The following is an Allowance in response to application number 15/804,929 filed 12/07/2021. Claims 1, 5-8 and 19-23 are pending and are allowed. 


Reasons for Allowance
Claims 1, 5-8 and 19-23 were pending. Claims 1, 5-8 and 19-23 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 5-8 and 19-23. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method and non-transitory computer readable media for pricing secondary inventory to include “aggregating available ticket information for a plurality of tickets related to an event criteria, the available ticket information including seat location, a number of available seats, retail ticket price, and price information for a secondary market; determining a relative ticket value for each ticket from the plurality of tickets from the available ticket information, the relative value including a premium or discount from the secondary market; determining a list of tickets from the plurality of tickets meeting a criteria using the relative ticket values; providing the list of tickets; transferring one of the tickets to a user; using the ticket that has been transferred to mechanically actuate a gate structure, using an entry process, associated with the venue for the event to allow a user to enter into the venue, wherein determining the relative ticket value includes determining a fit model for tickets in a row based on prices of other tickets in different rows of the same section for the same event, and the relative ticket value for each ticket is based at least in part on applying the fit model to the respective ticket, and wherein providing the list of tickets comprises: identifying a ticket with a highest relative value, receiving an indication of a threshold percentage from the user, identifying all close-in-value tickets having respective relative values within the threshold percentage of the highest relative value, and presenting, to the user, the ticket with the highest relative value along with all the close- in-value tickets, and presenting secondary market prices for the ticket with the highest relative value and all the close-in-value tickets.” The closest prior art found to be relevant is the cited Groetzinger reference. Groetzinger discloses system for determining a deal value metric and permitting comparison of tickets using helpful criterion to supplement conventional search filters. The teachings of Groetzinger including the criterion fail to disclose receiving an indication of a threshold percentage from the user and identifying all close-in-value tickets having respective relative values within the threshold percentage of the highest relative value. Mohazzabfar is the next closest prior art reference. Mohazzabfar discloses an electronic ticket pass system that provides entry by a customer to a venues when a customer visits the venue and validates their electronic ticket pass. Mohazzabfar fails to cure the deficiencies of Groetzinger. The next closest prior art reference is Sunshine. Sunshine discloses a ticket pricing and visualization system. However, Sunshine does not cure the deficiencies of Groetzinger and Mohazzabfar and still fails to disclose receiving an indication of a threshold percentage from the user and identifying all close-in-value tickets having respective relative values within the threshold percentage of the highest relative value.
The claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The previous 35 USC 101 rejection was withdrawn in the 3/19/2020 Final Office Action. Step 1: The claims are directed towards a process and article of manufacture. Step 2A, prong 1: The claims do recite a certain method of organizing human activity. Step 2A, prong 2: The additional element of transferring one of the tickets to a user; using the ticket that has been transferred to mechanically actuate a gate structure, using an entry process, associated with the venue for the event to allow a user to enter into the venue integrates the abstract idea into a practical application by effecting a transformation of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Groetzinger et al, US Publication No. 2012/0173310 A1, a deal value metric (or "deal score") enables consumers to identify the quality of a ticket listing, and facilitates direct comparison of available event tickets having varying quality throughout a venue. The deal value metric disclosed herein also permits simultaneous comparison of tickets among multiple similar events, and provides a helpful criterion to supplement conventional search filters such as location or price.
Mohazzabfar et al, US Publication No. 2013/0282536 A1, techniques for managing electronic ticket passes are described. Some embodiments provide an electronic ticket pass system ("ETPS"). The ETPS provides an electronic ticket pass that enables entry by a customer to multiple venues selected by the customer. When a customer visits a venue, the ETPS validates the customer's electronic ticket pass and tracks their visit to the venue. Upon expiration of the ticket pass, the ETPS credits the venues visited by the customer based on the 
Sunshine et al, US Publication No. 2009/0216571 A1, a system and method is presented for determining at what price and when to release so-called 'flex' price tickets during an on-sale using hazard functional analyses of sales velocity and sales/inquiry ratios. Exponential, power, and Weibull gamma models are also used to predict demand, depending on what part of the on-sale is involved. Determining demand of seats from secondary markets is also described with methods to use the demand for either repricing the seats in the primary market or presenting 'best value' seats to a prospective purchaser. Demand can be interpolated or extrapolated to individual seats or rows.
Pedone, Optimistic validation of electronic tickets, 2001, electronic tickets, or e-tickets, give evidence that their holders have permission to enter a place of entertainment, use a means of transportation, or have access to some Internet services. E-tickets can be stored in desktop computers or personal digital assistants for future use. Before being used, e-tickets have to be validated to prevent duplication, and ensure authenticity and integrity. This paper discusses e-ticket validation in contexts in which users cannot be trusted and validation servers may fail by crashing. The paper considers formal definitions for the e-ticket problem and proposes an optimistic protocol for validation of e- tickets. The protocol is optimistic in the sense that its best performance is achieved when e-tickets are validated only once.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624